



COURT OF APPEAL FOR ONTARIO

CITATION: Gagnon (Re), 2020 ONCA 126

DATE: 20200214

DOCKET: C67155

Doherty, Brown and Thorburn
    JJ.A.

In the Matter of the Bankruptcy of Pierre
    Gagnon a.k.a. Pierre Gaston Gagnon of the Town of Oakville, in the Province of
    Ontario

Colby Linthwaite, for the appellant,
    Pierre Gagnon

Miranda Spence, for the respondent,
    Royal Bank of Canada

Heard: February 12, 2020

On appeal from the order of Justice Penny
    of the Superior Court of Justice, dated May 28, 2019.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the respondent has confirmed that
    there will be no attempt to cross-examine Mr. Gagnon on his affidavit before
    the disposition of the bankruptcy trial. The appeal is moot.

[2]

Although this court can exercise its discretion
    in favour of hearing a moot appeal having regard to the circumstances,
    including the well reasoned analysis of the issue provided by Penny J, we see
    no reason to exercise our discretion in favour of hearing the appeal.

[3]

The appeal is dismissed. Costs to the respondent
    in the amount of $2,500.


